DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed on August 24, 2022:
Claims 1-8 are pending;
The prior art rejections stands as modified in light of the amendment.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not appear to provide sufficient support for the separator containing a porous polymer membrane and does not contain any inorganic membrane.  While the disclosure recites an array of different separators, the specification makes no specific reference to the exclusion of any inorganic membrane. In fact, the disclosure appears to recite that the separator can be inorganic materials including glass and ceramic (para. [0037]).  Thus the disclosure does not appear to provide support for the limitations of claim 8 as the original disclosure does teach that the separator includes inorganic materials and provides no explicit exclusion of such in the context of the invention.   
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 8, the disclosure does not appear to provide sufficient support for the separator containing a porous polymer membrane and does not contain any inorganic membrane.  While the disclosure recites an array of different separators, the specification makes no specific reference to the exclusion of any inorganic membrane. In fact, the disclosure appears to recite that the separator can be inorganic materials including glass and ceramic (para. [0037]).  Thus the disclosure does not appear to provide support for the limitations of claim 8 as the original disclosure does teach that the separator includes inorganic materials and provides no explicit exclusion of such in the context of the invention.   
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as obvious over Imai et al. (JP 2007-134218A) in view of Kohama (JP 09-283117A).
As to claim 1, Imai describes a lithium ion secondary battery comprising a positive electrode of the composition of LiNi1-aMaO2 and hard carbon as the negative electrode active material (Examples 1 and 7).  In Imai, the oxide includes nickel substituted with a metal M of at least one of a nominal genus of elements including cobalt and manganese (para. [0022]).  Imai further teaches of LiNiCoO2 with Li1, Ni0.76 and Co0.24 (a=1, x-0.76 and when Co is present and Mn is absent, z=0, y=0.24, z=0 and y+z=0.24). a weight ratio of lithium transition metal oxide (29 mg/cm2, para. [0037]) to non-graphitizable carbon (29 mg/cm2; para. [0038]) or a P/N ratio of 1 which sufficiently falls in the range of 0.65<P/N<1.05.  In additional examples, the amount of P/N is 22/42 or 0.52 (para. [0045]) and 41/51 or 0.80 (para. [0046]).
As to the range of P/N, Imai does teach of specific examples (Examples 1 and 7) which fall in the range of claim 1.
As to claim 2, claim 2 is conditional in that the negative electrode potential ranging from 300-500mV in terms of lithium potential when a charge voltage is 3.6V.  As the materials of the battery of Imai disclose the same lithium nickel transition metal oxide cathode, same non-graphitizable carbon negative electrode and the same P/N basis weight ratio, the prior art batteries are held to have the same negative potential ranging from 300-500mV.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, there is a reasonable expectation that the prior art will exhibit the same characteristics.
The Examiner invites applicant to provide that that the prior art products do not possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
As to claim 4,  the electrolyte solution contains various cyclic/linear carbonates (paras. [0030], [0040]).
As to claims 5 and 8, the battery includes a microporous separator including polyolefin materials and does not include any inorganic membrane therein (paras. [0033] and [0039]). 
As to claim 6, as the materials of the battery of Imai disclose the same lithium nickel transition metal oxide cathode, same non-graphitizable carbon negative electrode and the same P/N ratio, the prior art batteries will expectedly exhibit the same charge capacity when the potential of the positive electrode is 4.25V.
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, there is a reasonable expectation that the prior art will exhibit the same characteristics.
The Examiner invites applicant to provide that that the prior art products do not possess the characteristics of his [or her] claimed product.
Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).
As to claim 1, Imai does not teach of the negative current collector containing aluminum.
Kohama teaches of using aluminum as the current collector material for the negative electrode 16 to lower the total weight of the battery (abstract).  Reducing the battery weight of non-active components would have provided the benefit of improving the energy density of the battery.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of Imai by selecting the negative electrode current collector to be aluminum as taught by Kohama since it would have reduced the weight of the battery and increased the energy density of the battery.  
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
As to claim 3, Imai does not teach of the weight ratio ranging from 0.65 P/N to 0.78 P/N.
As discussed above, Imai teaches of an array of basis weight ratios including values which fall within the inventive range (Example 1, ratio of 1, Example 7, ratio of P/N ratio of 1 which sufficiently falls in the range of 0.65<P/N<1.05.  In additional examples, the amount of P/N is 22/42 or 0.52 (para. [0045]) and 41/51 or 0.80 (para. [0046]) and 22/42 or 0.53 (para. [0045]).  Note that the ratio of 41/51 defines a P/N ratio of 0.80 which is slightly larger than the upper limit of 0.78 of claim 3 and can further be viewed as a minor difference in ranges with an absence of criticality to the claimed range to that of 0.80 of Imai.  As these examples have similar P/N ratios for LiNiMO2/non-graphitic carbon electrode combinations, there is a reasonable expectation that the invention of Imai would have resulted in exhibiting the same benefits as the instant invention, absent clear evidence to the contrary.  While the range of claim 3 is narrower than the broader inventive range, there is no evidence of criticality to the range of claim 3 to the broader inventive range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (JP 2007-134218A) in view of Kohama (JP 09-283117A) as applied to claim 1 above, and further in view of He (CN 101621214A) or Kachi (U.S. Patent Application No. 2014/0184159).
Imai does not teach of the upper limit of an ordinary voltage to be used of the lithium ion secondary battery is 3.6V or less.
Imai does teach of a lithium ion secondary battery having the same basis weight ratio of the same active materials as discussed above.  As to the upper limit of the voltage to be used of the battery 3.6V or less, such a features would have been readily within the skill of the ordinary worker in the art.
Lithium ion secondary batteries operate in a range of voltages which includes 3.6V or less.  The selection of a particular operating voltage to be 3.6V or less would have been apparent to the ordinary worker in the art based on the load to which the battery system is connected.    He teaches that single lithium batteries generally operate in the range of 3.2-3.6V which can then be connected in series to achieve a desired greater voltage output such as 12V, 24V, 48V, etc. such output determined by the voltage requirement of the load to which the battery system is connected to.  Kachi also teaches that a 24V lithium ion battery can be constructed from conventional 3.6V cells to connect in series to achieve a desired voltage output to power a particular device such as an electric vehicle employing as 12V or 24V class battery (para. [0146]). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to employ nominal or ordinary lithium voltage limits of 3.6V or less as taught in He or Kachi as this range of voltage output was conventionally known with lithium battery technology with the capability of then increasing the sum voltage output of the lithium battery system by connecting an array of such batteries in series to a desired greater voltage output such as 12V, 24V, 48V, etc. such output determined by the voltage requirement of the load to which the battery system is connected to.  
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2015/0115896 discloses non-graphitizable carbon with a lithium ion absorption potential of 0.4V vs. Li/Li+ (para. [0059]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725